UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09917 SENTINEL VARIABLE PRODUCTS TRUST (Exact name of registrant as specified in charter) ONE NATIONAL LIFE DRIVE MONTPELIER, VT 05604 (Address of principal executive offices)(Zipcode) SENTINEL ADMINISTRATIVE SERVICES, INC. ONE NATIONAL LIFE DRIVE MONTPELIER,VT 05604 (Name and address of agent for service) (802)229-3113 Registrant's telephone number, including area code Date of fiscal year end: 12/31/11 Date of reporting period: 03/31/11 ITEM 1. Schedule of Investments (follows) Sentinel Variable Products Trust Balanced Fund (Unaudited) Fund Profile at March 31, 2011 Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 61.2% U.S. Government Obligations 32.7% Foreign Stocks & ADR's 3.0% Exchange Traded Funds 0.7% Cash and Other 2.4% Top 10 Equity Holdings* Top 10 Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 1.8% FNMA AE1921 4.00% 09/01/40 9.0% United Technologies Corp. 1.6% FNMA AC8938 4.50% 01/01/25 6.8% Noble Energy, Inc. 1.6% FNMA 745275 5.00% 02/01/36 3.1% Chevron Corp. 1.4% FHR 2541 DM 5.50% 12/15/32 2.6% Int'l. Business Machines Corp. 1.3% FNMA 891386 5.50% 10/01/35 2.6% Honeywell Int'l., Inc. 1.3% FGLMC G08273 5.50% 06/01/38 2.6% Schlumberger Ltd. 1.3% FNMA AE8098 4.00% 10/01/40 2.6% Freeport-McMoRan Copper & Gold, Inc. 1.2% FHR 3081 CP 5.50% 10/15/34 1.5% PepsiCo, Inc. 1.0% FNMA 190377 5.00% 11/01/36 1.2% EMC Corp. 1.0% U.S. Treasury Note 3.625% 02/15/21 0.7% Total of Net Assets 13.5% Total of Net Assets 32.7% Average Effective Duration (for all Fixed Income Holdings) 4.2 years** *"Top 10 Equity Holdings" and "Top 10 Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at March 31, 2011 (Unaudited) Principal Principal Space Amount Value Amount Value Value (M$1,000) (Note 2) (M$1,000) (Note 2) Shares (Note 2) U.S. Government Obligations 32.7% 30-Year: Domestic Common Stocks 61.2% U.S. Government Agency FNMA 891386 Consumer Discretionary 5.6% Obligations 32.0% 5.5%, 10/01/35 454 M $ 487,525 Comcast Corp. 5,000 $ 116,100 Federal Home Loan Mortgage FNMA 745275 Gap, Inc. 4,300 97,438 Corporation 6.7% 5%, 02/01/36 552 M 580,832 Collateralized Mortgage Obligations: FNMA 190377 McDonald's Corp. 1,500 114,135 FHR 2541 DM 5%, 11/01/36 201 M 211,871 McGraw-Hill Cos., Inc. 2,500 98,500 5.5%, 12/15/32 452 M $ 492,158 FNMA AE1921 Nike, Inc. 1,000 75,700 FHR 3081 CP 4%, 09/01/40 1,693 M 1,668,447 Omnicom Group, Inc. 2,500 122,650 5.5%, 10/15/34 250 M 272,296 FNMA AE8098 Time Warner Cable, Inc. 2,000 142,680 4%, 10/01/40 490 M 483,702 Time Warner, Inc. 5,000 178,500 Mortgage-Backed Securities: Total Federal National Mortgage TJX Cos., Inc. 2,000 99,460 30-Year: Association FGLMC G08273 Total U.S. Government Consumer Staples 6.0% 5.5%, 06/01/38 453 M Agency Obligations Total Federal Home Loan U.S. Treasury Obligations 0.7% Altria Group, Inc. 2,000 52,060 Mortgage Corporation U.S. Treasury Note CVS Caremark Corp. 1,500 51,480 Federal National Mortgage 3.625%, 02/15/21 125 M 126,797 HJ Heinz Co. 3,000 146,460 Association 25.3% Total U.S. Treasury Kellogg Co. 2,500 134,950 Mortgage-Backed Securities: Obligations Kraft Foods, Inc. 4,000 125,440 15-Year: Total U.S. Government Obligations PepsiCo, Inc. 3,000 193,230 FNMA AC8938 (Cost $6,082,154) Philip Morris Int'l., Inc. 1,500 98,445 4.5%, 01/01/25 1,207 M Procter & Gamble Co. 2,900 178,640 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Balanced Fund (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Wal-Mart Stores, Inc. 2,500 $ 130,125 Honeywell Int'l., Inc. 4,000 $ Germany 0.8% Huntington Ingalls Industries, Inc.* 83 3,458 SAP AG ADR 2,500 $ Energy 8.9% Chevron Corp. 2,500 268,575 Israel 0.4% EOG Resources, Inc. 1,000 118,510 L-3 Communications Holdings, Inc. 1,500 117,465 Teva Pharmaceutical Industries Ltd. ADR 1,500 Northrop Grumman Corp. 1,700 106,607 ExxonMobil Corp. 4,000 336,520 Tyco Int'l. Ltd. 3,000 134,310 Mexico 0.6% Marathon Oil Corp. 2,500 133,275 America Movil SA de CV ADR 2,000 McDermott Int'l., Inc.* 3,000 76,170 Union Pacific Corp. 1,500 147,495 United Technologies Corp. 3,500 296,275 United Kingdom 0.4% Noble Energy, Inc. 3,000 289,950 Waste Management, Inc. 1,000 37,340 Diageo PLC ADR 1,000 Schlumberger Ltd. 2,500 233,150 Total Foreign Stocks & ADR's Transocean Ltd.* 1,000 77,950 (Cost $352,796) Weatherford Int'l. Ltd.* 5,500 124,300 Information Technology 10.9% Principal Accenture PLC 2,500 137,425 Amount Value Activision Blizzard, Inc. 7,500 82,275 (M$1,000) (Note 2) Financials 7.6% Broadcom Corp. 3,000 118,140 Corporate Short-Term Notes 3.2% ACE Ltd. 1,500 97,050 Check Point Software ChevronTexaco Funding Corp. American Express Co. 3,500 158,200 Technologies Ltd.* 2,000 102,100 0.05%, 04/01/11 Bank of America Corp. 5,000 66,650 Cisco Systems, Inc. 6,000 102,900 (Cost $600,000) 600 M Bank of New York Mellon Corp. 3,800 113,506 Dell, Inc.* 5,000 72,550 Total Investments 100.8% (Cost $15,349,620) Chubb Corp. 2,000 122,620 Dolby Laboratories, Inc.* 1,000 49,210 Goldman Sachs Group, Inc. 1,100 174,317 EMC Corp.* 7,000 185,850 Excess of Liabilities Over JPMorgan Chase & Co. 2,500 115,250 Intel Corp. 3,500 70,595 Other Assets (0.8)% MetLife, Inc. 2,000 89,460 Int'l. Business Machines Corp. 1,500 244,605 Morgan Stanley 2,500 68,300 KLA-Tencor Corp. 3,000 142,110 Net Assets 100.0% $ 18,600,067 Microsoft Corp. 6,000 152,160 PNC Financial Services Group, Inc. 1,000 62,990 NetApp, Inc.* 3,000 144,540 * Non-income producing The Travelers Cos., Inc. 2,000 118,960 Seagate Technology PLC* 4,000 57,600 US Bancorp 4,300 113,649  Cost for federal income tax purposes is $15,349,620. At Teradata Corp.* 1,500 76,050 March 31, 2011 unrealized appreciation for federal income Wells Fargo & Co. 3,500 110,950 tax purposes aggregated $3,407,531 of which $3,864,164 Texas Instruments, Inc. 4,000 138,240 related to appreciated securities and $456,633 related to Health Care 8.2% Visa, Inc. 1,500 110,430 depreciated securities. Western Union Co. 1,500 31,155 ADR - American Depositary Receipt Amgen, Inc.* 1,000 53,450 SPDR - Standard & Poor's Depository Receipts Becton Dickinson & Co. 1,000 79,620 Bristol-Myers Squibb Co. 4,000 105,720 Materials 2.5% EI Du Pont de Nemours & Co. 2,500 137,425 Celgene Corp.* 2,000 115,060 Covidien PLC 2,000 103,880 Freeport-McMoRan Copper & Gold, Inc. 4,000 222,200 Eli Lilly & Co. 2,000 70,340 Praxair, Inc. 1,000 101,600 Forest Laboratories, Inc.* 2,500 80,750 Gilead Sciences, Inc.* 2,500 106,100 Telecommunication Services 1.6% Johnson & Johnson 2,500 148,125 AT&T, Inc. 2,000 61,200 Medco Health Solutions, Inc.* 1,500 84,240 Rogers Communications, Inc. 2,500 91,000 Medtronic, Inc. 2,500 98,375 Verizon Communications, Inc. 4,000 154,160 Merck & Co., Inc. 5,000 165,050 Pfizer, Inc. 7,500 152,325 Utilities 0.4% UnitedHealth Group, Inc. 1,000 45,200 Entergy Corp. 1,000 Zimmer Holdings, Inc.* 2,000 121,060 Total Domestic Common Stocks (Cost $8,208,649) Industrials 9.5% Exchange Traded Funds 0.7% Boeing Co. 2,000 147,860 Financials 0.7% Canadian National Railway Co. 1,800 135,486 SPDR KBW Regional Banking (Cost $106,021) 5,000 Deere & Co. 1,500 145,335 General Dynamics Corp. 1,500 114,840 Foreign Stocks & ADR's 3.0% General Electric Co. 7,500 150,375 Australia 0.8% BHP Billiton Ltd. ADR 1,500 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Bond Fund (Unaudited) Fund Profile at March 31, 2011 Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 14.7 % 4 yrs. to 5.99 yrs. 9.5 % 1 yr. to 2.99 yrs. 29.7 % 6 yrs. to 7.99 yrs. 16.2 % 3 yrs. to 3.99 yrs. 23.0 % 8 yrs. and over 7.0 % Average Effective Duration (for all Fixed Income Holdings) 3.5 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets FNMA 190377 5.00% 11/01/36 7.3% FGLMC A94593 4.50% 10/01/40 4.7% FNMA AE1921 4.00% 09/01/40 6.4% FGLMC G06205 5.00% 12/01/36 4.6% U.S. Treasury Note 3.625% 02/15/21 5.4% FNMA 745336 5.00% 03/01/36 4.6% FGLMC J11831 4.00% 03/01/25 5.4% FNMA AE8098 4.00% 10/01/40 4.5% FNMA AC8938 4.50% 01/01/25 5.2% FNMA 918011 5.00% 05/01/37 4.4% Total of Net Assets 52.5% "Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at March 31, 2011 (Unaudited) Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 74.6% FNMA AE0383 U.S. Treasury Obligations 5.4% U.S. Government Agency 4.5%, 09/01/25 1,777 M $ 1,867,385 U.S. Treasury Note Obligations 69.2% 3.625%, 02/15/21 3,500 M $ 3,550,313 Federal Home Loan Bank 2.3% 25-Year: Total U.S. Treasury Agency Discount Notes: FNMA 735703 Obligations .01%, 04/18/11 1,500 M $ 1,499,993 5%, 04/01/29 2,356 M Total U.S. Government Obligations Federal Home Loan Mortgage 30-Year: (Cost $48,684,137) Corporation 19.3% FNMA 745275 Corporate Bonds 12.6% Collateralized Mortgage Obligations: 5%, 02/01/36 1,989 M 2,090,997 FHR 3081 CP FNMA 745336 Basic Industry 0.4% 5.5%, 10/15/34 500 M 5%, 03/01/36 2,836 M 2,985,040 DR Horton, Inc. FNMA 190377 6.5%, 04/15/16 250 M Mortgage-Backed Securities: 5%, 11/01/36 4,501 M 4,737,660 Consumer Cyclical 0.8% 15-Year: FNMA 918011 Dana Holding Corp. FGLMC J11831 5%, 05/01/37 2,737 M 2,869,174 6.75%, 02/15/21 250 M 251,250 4%, 03/01/25 3,445 M FNMA 986648 Federated Retail Holdings, Inc. 30-Year: 6%, 09/01/37 1,018 M 1,111,666 5.9%, 12/01/16 250 M 270,000 FGLMC G06205 FNMA AE1921 5%, 12/01/36 2,858 M 3,001,849 4%, 09/01/40 4,233 M 4,171,117 Consumer Non-Cyclical 0.8% FGLMC G08273 FNMA AE8098 CVS Caremark Corp. 5.5%, 06/01/38 2,266 M 2,419,362 4%, 10/01/40 2,940 M 2,902,214 4.75%, 05/18/20 500 M FGLMC A94593 Financials 4.8% 4.5%, 10/01/40 2,979 M 3,040,174 Total Federal National Mortgage Association Int'l. Lease Finance Corp. Total Federal Home Loan Government National Mortgage 6.5%, 09/01/14(a) 500 M 536,250 Mortgage Corporation Corporation 0.4% Lloyds TSB Bank PLC Federal National Mortgage Mortgage-Backed Securities: 4.875%, 01/21/16 500 M 516,110 Association 47.2% NASDAQ OMX Group, Inc. 15-Year: 5.55%, 01/15/20 500 M 490,472 Mortgage-Backed Securities: GNMA 679437X Nomura Holdings, Inc. 15-Year: 6%, 11/15/22 206 M 6.7%, 03/04/20 500 M 533,490 FNMA AC1650 Total U.S. Government Regions Bank 4.5%, 09/01/24 2,026 M 2,128,265 Agency Obligations 7.5%, 05/15/18 500 M 529,255 FNMA AC8938 4.5%, 01/01/25 3,218 M 3,380,664 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Bond Fund (Unaudited) Principal (a) Security exempt from registration under Rule 144A of the Amount Value Securities Act of 1933, as amended. These securities may (M$1,000) (Note 2) be resold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the SLM Corp. market value of rule 144A securities amounted to 6.25%, 01/25/16 500 M $ 521,790 $1,521,668 or2.34% of net assets. (b) ING Groep NV is currently fixed at 5.775%. On December Health Care 0.8% 8th, 2015 it converts to a variable rate that floats on the 8th of March, June, September, and December. The interest Boston Scientific Corp. rate is based on the 3-month Libor rate plus 1.68%. 6%, 01/15/20 500 M Insurance 1.9% (c) Step Up/Down American Int'l. Group, Inc. 6.4%, 12/15/20 500 M 534,617 ING Groep NV 5.775%, 12/29/49(b) 250 M 232,500 Liberty Mutual Group, Inc. 7%, 03/15/37(a) 250 M 240,770 XL Capital Ltd. 6.5%, 12/29/49(c) 250 M 231,875 Media 2.3% CBS Corp. 4.3%, 02/15/21 500 M 473,546 DISH DBS Corp. 7.875%, 09/01/19 250 M 271,875 NBC Universal, Inc. 4.375%, 04/01/21(a) 500 M 479,648 XM Satellite Radio, Inc. 7.625%, 11/01/18(a) 250 M 265,000 Technology 0.4% American Tower Corp. 4.5%, 01/15/18 250 M Telecommunications 0.4% MetroPCS Wireless, Inc. 6.625%, 11/15/20 250 M Total Corporate Bonds (Cost $8,092,899) Principal Amount Value (M$1,000) (Note 2) Corporate Short-Term Notes 9.4% ChevronTexaco Funding Corp. 0.05%, 04/01/11 3,100 M 3,100,000 UPS, Inc. 0.01%, 04/01/11 3,000 M 3,000,000 Total Corporate Short-Term Notes (Cost $6,100,000) Total Investments 96.6% (Cost $62,877,036) Other Assets in Excess of Liabilities 3.4% Net Assets 100.0% $ 65,075,808  Cost for federal income tax purposes is $62,877,036. At March 31, 2011 unrealized depreciation for federal income tax purposes aggregated $43,791 of which $191,832 related to appreciated securities and $235,623 related to depreciated securities. The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Common Stock Fund (Unaudited) Fund Profile at March 31, 2011 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 16.7% Consumer Staples 9.9% Energy 14.3% Consumer Discretionary 8.7% Financials 14.1% Materials 4.6% Industrials 13.4% Telecommunication Services 3.2% Health Care 13.3% Utilities 0.3% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Int'l. Business Machines Corp. 2.6% Noble Energy, Inc. 1.9% ExxonMobil Corp. 2.5% PepsiCo, Inc. 1.9% Chevron Corp. 2.4% Freeport-McMoRan Copper & Gold, Inc. 1.7% United Technologies Corp. 2.3% Honeywell Int'l., Inc. 1.7% Procter & Gamble Co. 2.0% The Travelers Cos., Inc. 1.6% Total of Net Assets 20.6% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at March 31, 2011 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.6% ExxonMobil Corp. 65,000 $ 5,468,450 Celgene Corp.* 25,000 $ 1,438,250 Consumer Discretionary 8.7% Marathon Oil Corp. 50,000 2,665,500 Covidien PLC 25,000 1,298,500 Coach, Inc. 10,000 $ 520,400 McDermott Int'l., Inc.* 76,300 1,937,257 Eli Lilly & Co. 25,000 879,250 Comcast Corp. 120,000 2,786,400 Noble Energy, Inc. 45,000 4,349,250 Forest Laboratories, Inc.* 40,000 1,292,000 Gap, Inc. 91,900 2,082,454 Schlumberger Ltd. 30,000 2,797,800 Gilead Sciences, Inc.* 35,000 1,485,400 McDonald's Corp. 20,000 1,521,800 Transocean Ltd.* 18,000 1,403,100 Johnson & Johnson 55,000 3,258,750 McGraw-Hill Cos., Inc. 40,000 1,576,000 Weatherford Int'l. Ltd.* 70,000 1,582,000 Medco Health Solutions, Inc.* 25,000 1,404,000 Nike, Inc. 20,000 1,514,000 Medtronic, Inc. 50,000 1,967,500 Omnicom Group, Inc. 40,000 1,962,400 Financials 13.0% Merck & Co., Inc. 60,000 1,980,600 Staples, Inc. 35,000 679,700 ACE Ltd. 23,000 1,488,100 Mettler-Toledo Int'l., Inc.* 7,500 1,290,000 Time Warner Cable, Inc. 35,000 2,496,900 American Express Co. 43,100 1,948,120 Pfizer, Inc. 125,000 2,538,750 Time Warner, Inc. 75,000 2,677,500 Bank of America Corp. 100,000 1,333,000 UnitedHealth Group, Inc. 15,000 678,000 TJX Cos., Inc. 30,000 1,491,900 Bank of New York Mellon Corp. 50,000 1,493,500 Zimmer Holdings, Inc.* 25,000 1,513,250 Chubb Corp. 30,000 1,839,300 Consumer Staples 9.2% CME Group, Inc. 3,500 1,055,425 Industrials 13.4% Altria Group, Inc. 50,000 1,301,500 Goldman Sachs Group, Inc. 15,000 2,377,050 Babcock & Wilcox Co.* 40,000 1,335,200 CVS Caremark Corp. 30,000 1,029,600 JPMorgan Chase & Co. 40,000 1,844,000 Boeing Co. 30,000 2,217,900 HJ Heinz Co. 40,000 1,952,800 MetLife, Inc. 40,000 1,789,200 Canadian National Railway Co. 23,100 1,738,737 Kellogg Co. 25,000 1,349,500 Moody's Corp. 25,000 847,750 Deere & Co. 30,000 2,906,700 Kimberly-Clark Corp. 10,000 652,700 Morgan Stanley 62,500 1,707,500 General Dynamics Corp. 25,000 1,914,000 Kraft Foods, Inc. 55,000 1,724,800 PNC Financial Services Group, Inc. 17,500 1,102,325 General Electric Co. 100,000 2,005,000 PepsiCo, Inc. 65,000 4,186,650 The Travelers Cos., Inc. 60,000 3,568,800 Honeywell Int'l., Inc. 65,000 3,881,150 Philip Morris Int'l., Inc. 30,000 1,968,900 Procter & Gamble Co. 74,200 4,570,720 Toronto-Dominion Bank 25,000 2,214,750 Huntington Ingalls Industries, Inc.* 100 4,149 Wal-Mart Stores, Inc. 35,000 1,821,750 US Bancorp 75,000 1,982,250 L-3 Communications Holdings, Inc. 15,000 1,174,650 Wells Fargo & Co. 70,000 2,219,000 Energy 14.3% Northrop Grumman Corp. 30,000 1,881,300 Apache Corp. 17,500 2,291,100 Health Care 12.2% Tyco Int'l. Ltd. 40,000 1,790,800 Baker Hughes, Inc. 30,000 2,202,900 Aetna, Inc. 30,000 1,122,900 Union Pacific Corp. 16,200 1,592,946 Chevron Corp. 50,000 5,371,500 Amgen, Inc.* 30,000 1,603,500 United Technologies Corp. 60,000 5,079,000 EOG Resources, Inc. 15,000 1,777,650 Becton Dickinson & Co. 20,000 1,592,400 Verisk Analytics, Inc.* 27,800 910,728 Bristol-Myers Squibb Co. 65,000 1,717,950 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Common Stock Fund (Unaudited) Value Shares (Note 2) Waste Management, Inc. 35,000 $ 1,306,900 Information Technology 15.6% Accenture PLC 50,000 2,748,500 Activision Blizzard, Inc. 108,500 1,190,245 Broadcom Corp. 50,000 1,969,000 Check Point Software Technologies Ltd.* 40,000 2,042,000 Cisco Systems, Inc. 75,000 1,286,250 Dell, Inc.* 75,000 1,088,250 Dolby Laboratories, Inc.* 20,000 984,200 EMC Corp.* 100,000 2,655,000 Intel Corp. 45,000 907,650 Int'l. Business Machines Corp. 35,000 5,707,450 Juniper Networks, Inc.* 20,000 841,600 KLA-Tencor Corp. 30,000 1,421,100 Microsoft Corp. 85,000 2,155,600 NetApp, Inc.* 37,000 1,782,660 Seagate Technology PLC* 75,000 1,080,000 Teradata Corp.* 40,000 2,028,000 Texas Instruments, Inc. 85,000 2,937,600 Visa, Inc. 17,500 1,288,350 Western Union Co. 28,500 591,945 Materials 3.5% EI Du Pont de Nemours & Co. 40,000 2,198,800 Freeport-McMoRan Copper & Gold, Inc. 70,000 3,888,500 Praxair, Inc. 17,000 1,727,200 Telecommunication Services 2.4% AT&T, Inc. 40,000 1,224,000 Rogers Communications, Inc. 60,000 2,184,000 Verizon Communications, Inc. 50,000 1,927,000 Utilities 0.3% Entergy Corp. 10,000 Total Domestic Common Stocks (Cost $156,109,763) Exchange Traded Funds 1.1% Financials 1.1% SPDR KBW Regional Banking* (Cost $1,906,678) 90,000 Foreign Stocks & ADR's 4.8% Australia 1.1% BHP Billiton Ltd. ADR 25,000 Germany 1.1% SAP AG ADR 40,000 Israel 0.6% Teva Pharmaceutical Industries Ltd. ADR 27,500 Mexico 0.6% America Movil SA de CV ADR 25,000 Space Value Shares (Note 2) Switzerland 0.5% Novartis AG ADR 20,000 $ 1,087,000 United Kingdom 0.9% Diageo PLC ADR 20,000 1,524,400 Vodafone Group PLC ADR 17,500 503,125 Total Foreign Stocks & ADR's (Cost $8,054,901) Principal Amount Value (M$1,000) (Note 2) Corporate Short-Term Notes 0.5% Chevron Funding Corp. 0.05%, 04/05/11 (Cost $999,994) 1,000 M U.S. Government Obligations 0.6% Federal Home Loan Bank 0.6% Agency Discount Notes: 0.05%, 04/06/11 (Cost $1,361,991) 1,362 M Total Investments 99.6% (Cost $168,433,327) Other Assets in Excess of Liabilities 0.4% Net Assets 100.0% $ 222,214,139 * Non-income producing.  Cost for federal income tax purposes is $168,433,327. At March 31, 2011 unrealized appreciation for federal income tax purposes aggregated $52,972,870 of which $57,667,656 related to appreciated securities and $4,694,786 related to depreciated securities. ADR - American Depositary Receipt SPDR - Standard & Poor's Depository Receipts The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Mid Cap Growth Fund (Unaudited) Fund Profile at March 31, 2011 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 18.8% Energy 8.5% Industrials 17.8% Materials 4.4% Consumer Discretionary 14.8% Consumer Staples 4.0% Health Care 13.2% Utilities 1.1% Financials 12.8% Telecommunication Services 1.0% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Open Text Corp. 1.9% Nuance Communications, Inc. 1.5% Polycom, Inc. 1.6% LKQ Corp. 1.5% Superior Energy Services, Inc. 1.6% East West Bancorp, Inc. 1.4% ANSYS, Inc. 1.6% HCC Insurance Holdings, Inc. 1.3% NICE Systems Ltd. 1.5% Tractor Supply Co. 1.3% Total of Net Assets 15.2% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at March 31, 2011 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 92.9% Superior Energy Services, Inc.* 7,500 $ 307,500 NuVasive, Inc.* 4,800 $ 121,536 Consumer Discretionary 14.8% Tidewater, Inc. 1,700 101,745 Quality Systems, Inc. 2,320 193,349 Ascena Retail Group, Inc.* 7,150 $ 231,732 Weatherford Int'l. Ltd.* 9,940 224,644 Resmed, Inc.* 6,500 195,000 Coach, Inc. 2,910 151,436 Techne Corp. 3,390 242,724 Darden Restaurants, Inc. 4,330 212,733 Financials 11.5% Varian Medical Systems, Inc.* 2,100 142,044 Dick's Sporting Goods, Inc.* 3,500 139,930 Affiliated Managers Group, Inc.* 930 101,714 Dollar Tree, Inc.* 2,800 155,456 City National Corp/CA 4,270 243,604 Industrials 17.8% Gentex Corp. 5,400 163,350 East West Bancorp, Inc. 12,030 264,179 Ametek, Inc. 5,600 245,672 Gildan Activewear, Inc. 5,570 182,529 Endurance Specialty Holdings Ltd. 4,700 229,454 CH Robinson Worldwide, Inc. 1,680 124,538 LKQ Corp.* 11,430 275,463 HCC Insurance Holdings, Inc. 8,120 254,237 Cintas Corp. 4,870 147,415 Morningstar, Inc. 3,200 186,816 Invesco Ltd. 5,370 137,257 Copart, Inc.* 5,590 242,215 O'Reilly Automotive, Inc.* 2,360 135,606 MSCI, Inc.* 2,790 102,728 Donaldson Co., Inc. 1,730 106,032 Phillips-Van Heusen Corp. 3,120 202,894 Northern Trust Corp. 2,410 122,307 Equifax, Inc. 4,160 161,616 Tractor Supply Co. 4,190 250,813 PartnerRe Ltd. 1,500 118,860 Flowserve Corp. 1,845 237,636 Urban Outfitters, Inc.* 4,300 128,269 Signature Bank* 3,460 195,144 IHS, Inc.* 2,360 209,450 VF Corp. 2,370 233,516 Willis Group Holdings PLC 2,400 96,864 Iron Mountain, Inc. 4,150 129,604 WMS Industries, Inc.* 4,550 160,842 ITT Corp. 2,670 160,333 WR Berkley Corp. 6,130 197,447 Jacobs Engineering Group, Inc.* 2,720 139,890 Zions Bancorporation 5,000 115,300 Consumer Staples 4.0% JB Hunt Transport Services, Inc. 2,950 133,989 Church & Dwight Co., Inc. 2,990 237,227 Joy Global, Inc. 1,730 170,941 Flowers Foods, Inc. 8,850 240,986 Health Care 12.5% MSC Industrial Direct Co. 2,600 178,022 Nu Skin Enterprises, Inc. 6,450 185,437 Bio-Rad Laboratories, Inc.* 1,250 150,175 Quanta Services, Inc.* 7,320 164,188 CR Bard, Inc. 2,060 204,579 Ralcorp Holdings, Inc.* 1,500 102,645 Ritchie Bros Auctioneers, Inc. 6,550 184,382 Dentsply Int'l., Inc. 4,780 176,812 Roper Industries, Inc. 2,860 247,276 Energy 8.5% Endo Pharmaceuticals Holdings, Inc.* 3,270 124,783 Stericycle, Inc.* 1,680 148,966 Core Laboratories NV 2,230 227,839 Gen-Probe, Inc.* 2,150 142,653 Waste Connections, Inc. 8,550 246,154 Newfield Exploration Co.* 2,340 177,863 IDEXX Laboratories, Inc.* 1,940 149,807 Petrohawk Energy Corp.* 7,100 174,234 Illumina, Inc.* 1,620 113,513 Information Technology 17.3% Altera Corp. 5,040 221,861 Plains Exploration & Production Co.* 5,385 195,099 Life Technologies Corp.* 3,500 183,470 Amdocs Ltd.* 5,255 151,607 Range Resources Corp. 3,500 204,610 Mednax, Inc.* 1,500 99,915 ANSYS, Inc.* 5,590 302,922 Mettler-Toledo Int'l., Inc.* 850 146,200 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Mid Cap Growth Fund (Unaudited) ADR - American Depositary Receipt Space Value Shares (Note 2) Citrix Systems, Inc.* 3,240 $ 238,010 Dolby Laboratories, Inc.* 4,850 238,669 FLIR Systems, Inc. 6,720 232,579 Harris Corp. 3,930 194,928 Micros Systems, Inc.* 2,770 136,921 Nuance Communications, Inc.* 14,830 290,075 Open Text Corp.* 5,850 364,572 Plantronics, Inc. 3,500 128,170 Polycom, Inc.* 5,960 309,026 Power Integrations, Inc. 4,430 169,802 Semtech Corp.* 4,907 122,773 Trimble Navigation Ltd.* 3,830 193,568 Materials 4.4% AptarGroup, Inc. 4,050 203,027 Ecolab, Inc. 4,170 212,753 Nalco Holding Co. 6,000 163,860 Sigma-Aldrich Corp. 1,500 95,460 Steel Dynamics, Inc. 8,950 167,991 Telecommunication Services 1.0% American Tower Corp.* 2,400 124,368 Cbeyond, Inc.* 6,150 71,771 Utilities 1.1% ITC Holdings Corp. 2,940 Total Domestic Common Stocks (Cost $12,390,020) Real Estate Investment Trusts 1.3% Financials 1.3% Digital Realty Trust, Inc. 2,500 145,350 Home Properties, Inc.(a) 1,640 96,678 Total Real Estate Investment Trusts (Cost $134,917) Foreign Stocks & ADR's 2.2% Israel 1.5% NICE Systems Ltd. ADR* 7,885 United Kingdom 0.7% Shire Ltd. ADR 1,550 Total Foreign Stocks & ADR's (Cost $266,300) Total Investments 96.4% (Cost $12,791,237) Other Assets in Excess of Liabilities 3.6% Net Assets 100.0% $ 19,024,379 * Non-income producing.  Cost for federal income tax purposes is $12,791,237. At March 31, 2011 unrealized appreciation for federal income tax purposes aggregated $5,552,475 of which $5,677,173 related to appreciated securities and $124,698 related to depreciated securities. (a) Return of capital paid during the fiscal period. The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Money Market Fund (Unaudited) Investment in Securities at March 31, 2011 (Unaudited) Principal Principal Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 72.3% Corporate Short-Term Notes 26.0% U.S. Government Agency Caterpillar Financial Serv. Obligations 61.5% 0.16%, 04/01/11 700 M $ 700,000 Federal Home Loan Bank 23.5% Chevron Funding Corp. Agency Discount Notes: 0.11%, 04/07/11 700 M 699,987 Federal Home Loan Bank Coca-Cola Co. 0.07%, 04/05/11 850 M $ 0.16%, 04/05/11 400 M 399,993 Federal Home Loan Bank Hewlett Packard 0.1%, 04/08/11 570 M 569,989 0.15%, 04/07/11 200 M 199,995 Federal Home Loan Bank PepsiCo., Inc. 0.085%, 04/15/11 600 M 599,980 0.16%, 04/11/11 250 M 249,989 0.17%, 04/18/11 150 M 149,988 Federal Home Loan Bank 0.16%, 04/26/11 330 M 329,963 0.055%, 04/25/11 600 M 599,978 Procter & Gamble Federal Home Loan Bank 0.15%, 04/04/11 100 M 99,999 0.1%, 04/29/11 875 M 874,932 0.16%, 04/04/11 337 M 336,996 Total Federal Home Loan Bank UPS, Inc. Federal Home Loan Mortgage 0.11%, 04/28/11 700 M 699,942 Corporation 19.1% Total Corporate Short-Term Notes Agency Discount Notes: (Cost $3,866,852) Total Investments 98.3% Freddie Mac (Cost $14,621,425) 0.08%, 04/19/11 700 M 699,972 Freddie Mac Other Assets in Excess of 0.049%, 04/21/11 1,000 M 999,973 Liabilities 1.7% Freddie Mac 0.128%, 04/21/11 250 M 249,982 Net Assets 100.0% $ 14,877,915 Freddie Mac 0.08%, 04/29/11 890 M 889,945 Total Federal Home Loan Mortgage  Also cost for federal income tax purposes. Corporation Federal National Mortgage Association 18.9% Agency Discount Notes: Fannie Mae 0.06%, 04/20/11 500 M 499,984 Fannie Mae 0.06%, 04/25/11 1,000 M 999,960 Fannie Mae 0.13%, 04/25/11 420 M 419,964 Fannie Mae 0.08%, 04/26/11 700 M 699,961 Fannie Mae 0.1%, 04/27/11 200 M 199,985 Total Federal National Mortgage Association Total U.S. Government Agency Obligations U.S. Treasury Obligations 10.8% 0.036%, 04/21/11 1,000 M 999,980 0.05%, 04/07/11 600 M 599,995 Total U.S. Government Obligations (Cost $10,754,573) The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Small Company Fund (Unaudited) Fund Profile at March 31, 2011 Top Sectors Sector Percent of Net Assets Sector Percent of Net Assets Information Technology 19.8% Energy 7.2% Industrials 17.0% Consumer Staples 4.2% Health Care 14.4% Materials 3.9% Consumer Discretionary 13.7% Utilities 1.2% Financials 12.5% Telecommunication Services 0.6% Top 10 Holdings* Description Percent of Net Assets Description Percent of Net Assets Diodes, Inc. 2.2% Endurance Specialty Holdings Ltd. 1.6% Open Text Corp. 2.2% Iconix Brand Group, Inc. 1.5% NICE Systems Ltd. 1.7% Micros Systems, Inc. 1.5% Superior Energy Services, Inc. 1.7% LKQ Corp. 1.5% Rockwood Holdings, Inc. 1.6% East West Bancorp, Inc. 1.5% Total of Net Assets 17.0% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. Investment in Securities at March 31, 2011 (Unaudited) Space Space Space Value Value Value Shares (Note 2) Shares (Note 2) Shares (Note 2) Domestic Common Stocks 90.0% Superior Energy Services, Inc.* 29,400 $ 1,205,400 Sirona Dental Systems, Inc.* 14,850 $ 744,876 Consumer Discretionary 13.7% Techne Corp. 11,800 844,880 Ascena Retail Group, Inc.* 30,100 $ 975,541 Financials 10.3% West Pharmaceutical Services, Inc. 12,000 537,240 Buffalo Wild Wings, Inc.* 17,200 936,196 Delphi Financial Group, Inc. 11,100 340,881 Gildan Activewear, Inc. 11,000 360,470 East West Bancorp, Inc. 46,600 1,023,336 Industrials 17.0% Iconix Brand Group, Inc.* 50,300 1,080,444 Endurance Specialty Holdings Ltd. 22,600 1,103,332 Aerovironment, Inc.* 16,800 587,496 LKQ Corp.* 42,700 1,029,070 First Midwest Bancorp, Inc. 44,000 518,760 Clarcor, Inc. 17,700 795,261 Monro Muffler Brake, Inc. 12,500 412,250 Morningstar, Inc. 9,500 554,610 HCC Insurance Holdings, Inc. 21,900 685,689 Copart, Inc.* 19,600 849,268 Corrections Corp. of America* 22,700 553,880 Penn National Gaming, Inc.* 17,600 652,256 Portfolio Recovery Associates, Inc.* 8,600 732,118 Forward Air Corp. 15,400 471,702 Phillips-Van Heusen Corp. 6,600 429,198 Prosperity Bancshares, Inc. 10,400 444,808 Gardner Denver, Inc. 8,800 686,664 Texas Roadhouse, Inc. 46,700 793,433 RLI Corp. 8,400 484,260 Healthcare Services Group, Inc. 43,450 763,851 Tractor Supply Co. 10,000 598,600 Signature Bank* 13,100 738,840 Heartland Express, Inc. 42,100 739,276 Vitamin Shoppe, Inc.* 14,400 487,152 Stifel Financial Corp.* 11,200 804,048 IDEX Corp. 21,400 934,110 WMS Industries, Inc.* 13,300 470,155 SVB Financial Group* 6,800 387,124 II-VI, Inc.* 13,100 651,725 Wolverine World Wide, Inc. 23,700 883,536 Health Care 13.8% Kaydon Corp. 12,100 474,199 Consumer Staples 4.2% Middleby Corp.* 8,670 808,217 Casey's General Stores, Inc. 11,000 429,000 American Medical Systems Holdings, Inc.* 38,800 839,632 MSC Industrial Direct Co. 9,100 623,077 Flowers Foods, Inc. 31,500 857,745 Bio-Rad Laboratories, Inc.* 4,600 552,644 Ritchie Bros Auctioneers, Inc. 29,200 821,980 Hain Celestial Group, Inc.* 31,500 1,016,820 Catalyst Health Solutions, Inc.* 15,200 850,136 Toro Co. 8,100 536,382 Nu Skin Enterprises, Inc. 23,900 687,125 Gen-Probe, Inc.* 8,100 537,435 Wabtec Corp. 11,700 793,611 Haemonetics Corp.* 10,300 675,062 Waste Connections, Inc. 33,600 967,344 Energy 7.2% ICU Medical, Inc.* 12,700 556,006 CARBO Ceramics, Inc. 6,200 874,944 Information Technology 18.1% Comstock Resources, Inc.* 15,200 470,288 Integra LifeSciences Holdings Corp.* 10,900 516,878 ANSYS, Inc.* 8,400 455,196 Core Laboratories NV 4,400 449,548 MedAssets, Inc.* 49,100 749,757 Diodes, Inc.* 46,700 1,590,602 Dril-Quip, Inc.* 10,800 853,524 Myriad Genetics, Inc.* 30,000 604,500 Factset Research Systems, Inc. 4,400 460,812 Key Energy Services, Inc.* 2,000 31,100 NuVasive, Inc.* 20,800 526,656 Hittite Microwave Corp.* 11,900 758,863 Oil States Int'l., Inc.* 9,700 738,558 Owens & Minor, Inc. 16,200 526,176 j2 Global Communications, Inc.* 29,500 870,545 Resolute Energy Corp.* 27,600 500,664 Quality Systems, Inc. 8,500 708,390 Jack Henry & Associates, Inc. 24,500 830,305 The accompanying notes are an integral part of the financial statements. Sentinel Variable Products Trust Small Company Fund (Unaudited) Space Principal Value Amount Value Shares (Note 2) (M$1,000) (Note 2) Mantech Int'l. Corp.* 12,500 $ 530,000 Total Investments 99.2% (Cost $48,715,517) $ 70,151,066 Micros Systems, Inc.* 21,700 1,072,631 Open Text Corp.* 25,300 1,576,696 Other Assets in Excess of Plantronics, Inc. 25,200 922,824 Liabilities 0.8% Polycom, Inc.* 9,300 482,205 Power Integrations, Inc. 21,600 827,928 Net Assets 100.0% $ 70,740,294 Progress Software Corp.* 32,400 942,516 * Non-income producing. Rofin-Sinar Technologies, Inc.* 23,300 920,350  Cost for federal income tax purposes is $48,715,517. At Semtech Corp.* 22,241 556,470 March 31, 2011 unrealized appreciation for federal income tax purposes aggregated $21,435,549 of which $22,163,877 related to appreciated securities and $728,328 related to Materials 3.9% depreciated securities. AptarGroup, Inc. 13,800 691,794 (a) Return of capital paid during the fiscal period. Rockwood Holdings, Inc.* 23,600 1,161,592 ADR - American Depositary Receipt Sensient Technologies Corp. 10,800 387,072 Silgan Holdings, Inc. 13,900 530,146 Telecommunication Services 0.6% Cbeyond, Inc.* 35,800 Utilities 1.2% Atmos Energy Corp. 11,000 375,100 ITC Holdings Corp. 6,500 454,350 Total Domestic Common Stocks (Cost $42,804,223) Real Estate Investment Trusts 2.2% Financials 2.2% Corporate Office Properties Trust(a) 14,400 520,416 Healthcare Realty Trust, Inc.(a) 19,300 438,110 Home Properties, Inc.(a) 10,100 595,395 Total Real Estate Investment Trusts (Cost $1,213,602) Foreign Stocks & ADR's 2.3% Ireland 0.6% ICON PLC ADR* 17,700 Israel 1.7% NICE Systems Ltd. ADR* 33,300 Total Foreign Stocks & ADR's (Cost $1,397,709) Principal Amount Value (M$1,000) (Note 2) Corporate Short-Term Notes 4.7% ChevronTexaco Funding Corp. 0.05%, 04/05/11 2,300 M UPS, Inc. 0.04%, 04/05/11 1,000 M Total Corporate Short-Term Notes (Cost $3,299,983) The accompanying notes are an integral part of the financial statements. NOTE 1: ORGANIZATION: The Sentinel Variable Products Trust (the Trust) is an open end investment company, registered under the Investment Company Act of 1940 as amended, which continuously offers its shares to separate accounts of insurance companies to serve as investment vehicles for variable life insurance policies and annuity contracts. The Trust consists of six separate and distinct funds: Sentinel Variable Products Balanced Fund, Sentinel Variable Products Bond Fund, Sentinel Variable Products Common Stock Fund, Sentinel Variable Products Mid Cap Fund, Sentinel Variable Products Money Market Fund and Sentinel Variable Products Small Company Fund, all of which are diversified. The six funds of the Trust are referred to hereinafter collectively as the Funds, and individually as a Fund. NOTE 2: SECURITY VALUATION: Equity securities that are traded on a national securities exchange and over-the-counter securities listed in the NASDAQ National Market System are valued at the last reported sales price or official closing price on the principal exchange on which they are traded on the date of determination as of the close of business of the New York Stock Exchange (NYSE), usually 4:00 p.m. Eastern time, each day that the NYSE is open for business. Securities for which no sale was reported on the valuation date are valued at the mean between the last reported bid and asked prices. Over-the-counter securities not listed on the NASDAQ National Market System are valued at the mean of the current bid and asked prices. For Funds other than the Money Market Fund, fixed-income securities with original maturities of greater than 60 days, including short-term securities with more than 60 days left to maturity, are valued on the basis of valuations provided by an independent pricing service. The mean between the bid and asked prices is generally used for valuation purposes. Short-term securities with original maturities of less than 60 days are valued at amortized cost, which approximates market value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days or less remaining to maturity. Securities held in the Money Market Fund are valued at amortized cost regardless of days left to maturity, which approximates market value, in accordance with the terms of a rule adopted by the Securities and Exchange Commission. The amortized cost method values a security at cost on the date of purchase and thereafter assumes a constant amortization to maturity of any discount or premium. Investments in mutual funds are valued at the net asset value per share on the day of valuation. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the Funds pricing time but after the close of the securities primary markets, will be fair valued under procedures adopted by the Funds Board of Trustees. The Board has delegated this responsibility to a pricing committee, subject to its review and supervision. NOTE 3: The fair value hierarchy as required by GAAP are summarized in the three broad levels listed below: Level 1  Quoted prices (unadjusted) in active markets for identical assets at the time of the NYSE close (normally 4:00 PM Eastern). Includes most domestic equities, American Depository Receipts, Exchange Traded Funds and Standard & Poors Depository Receipts that rely on unadjusted or official closing prices based on actual trading activity which coincides with the close of the NYSE. Level 2  Other significant observable inputs (evaluated prices factoring in observable inputs using some type of model, matrix or other calculation methodology which takes into consideration factors such as quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Includes most long-term and short-term fixed income investments, most foreign equities trading on foreign exchanges and over-the-counter securities not listed on the NASDAQ National Market System that rely on a mean price which falls between the last bid and asked quotes coinciding with the close of the NYSE. Investments in other Regulated Investment Companies (RICs) that rely on calculated Net Asset Values (NAVs) would also generally be considered Level 2. Level 3  Significant unobservable inputs (including non-binding broker quotes or the Sentinel Pricing Committees own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are normally valued using amortized cost, which approximates the current fair value of a security, but since this value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. There have been no significant changes in valuation techniques during the fiscal year, but the Sentinel Pricing Committee considers factors such as few recent transactions, inconsistent price quotes and wider bid-ask spreads when determining if transactions are not orderly for fair valuation purposes. The fair value measurements as of March 31, 2011 were as follows: Quoted Prices (Unadjusted) in Other Significant Active Markets for Significant Unobservable Identical Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total Assets: Investments in Securities: Balanced: Collateralized Mortgage Obligations $  $ 764,454 $  $ 764,454 Corporate Short- Term Notes  600,000  600,000 Domestic Common Stocks 11,384,006   11,384,006 Exchange Traded Funds 133,000   133,000 Foreign Stocks & ADRs 564,895   564,895 Mortgage-Backed Securities  5,183,999  5,183,999 U.S. Treasury Obligations  126,797  126,797 Totals $ 12,081,901 $ 6,675,250 $  $ 18,757,151 Bond: Agency Discount Notes $  $ 1,499,993 $  $ 1,499,993 Quoted Prices (Unadjusted) in Other Significant Active Markets for Significant Unobservable Identical Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total Collateralized Mortgage Obligations  544,593  544,593 Corporate Bonds  8,173,247  8,173,247 Corporate Short- Term Notes  6,100,000  6,100,000 Mortgage-Backed Securities  42,965,099  42,965,099 U.S. Treasury Obligations  3,550,313  3,550,313 Totals $  $ 62,833,245 $  $ 62,833,245 Common Stock: Agency Discount Notes $  $ 1,361,991 $  $ 1,361,991 Corporate Short- Term Notes  999,994  999,994 Domestic Common Stocks 205,852,111   205,852,111 Exchange Traded Funds 2,394,000   2,394,000 Foreign Stocks & ADRs 10,798,100   10,798,100 Totals $ 219,044,211 $ 2,361,985 $  $ 221,406,196 Mid Cap: Domestic Common Stocks $ 17,675,407 $  $  $ 17,675,407 Foreign Stocks & ADRs 426,277   426,277 Real Estate Investment Trusts 242,028   242,028 Totals $ 18,343,712 $  $  $ 18,343,712 Money Market: Agency Discount Notes $  $ 9,154,598 $  $ 9,154,598 Corporate Short- Term Notes  3,866,852  3,866,852 U.S. Treasury Obligations  1,599,975  1,599,975 Totals $  $ 14,621,425 $  $ 14,621,425 Small Company: Corporate Short- Term Notes $  $ 3,299,983 $  $ 3,299,983 Domestic Common Stocks 63,684,917   63,684,917 Quoted Prices (Unadjusted) in Other Significant Active Markets for Significant Unobservable Identical Assets Observable Inputs Inputs SVP Fund (Level 1) (Level 2) (Level 3) Total Foreign Stocks & ADRs 1,612,245   1,612,245 Real Estate Investment Trusts 1,553,921   1,553,921 Totals $ 66,851,083 $ 3,299,983 $  $ 70,151,066 Liabilities: Investments in Securities: None. Please refer to each Funds Statement of Investment in Securities for more detailed information on specific securities. There was no reportable Fair Value Level 3 activity for the three months ended March 31, 2011. ITEM 2. CONTROLS AND PROCEDURES. (a) The Registrant's President and Chief Executive Officer and Vice President & Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) were effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Sentinel Variable Products Trust By /s/ Thomas P. Malone Thomas P. Malone Vice President & Treasurer Date: May 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Christian Thwaites Christian Thwaites President and Chief Executive Officer Date: May 26, 2011 By /s/ Thomas P. Malone Thomas P. Malone Vice President & Treasurer Date: May 26, 2011
